Name: 2010/610/CFSP: Political and Security Committee Decision EUSEC/2/2010 of 8Ã October 2010 on the appointment of the Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  politics and public safety;  Africa;  personnel management and staff remuneration
 Date Published: 2010-10-09

 9.10.2010 EN Official Journal of the European Union L 266/61 POLITICAL AND SECURITY COMMITTEE DECISION EUSEC/2/2010 of 8 October 2010 on the appointment of the Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (2010/610/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the Article 38, thereof, Having regard to Council Decision 2010/565/CFSP of 21 September 2010 on the European mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (1), and in particular Article 8 thereof, Having regard to the proposal by the High Representative of the Union for Foreign Affairs and Security Policy, Whereas pursuant to Article 8 of Decision 2010/565/CFSP the Council authorised the Political and Security Committee (PSC), inter alia, to take decisions regarding the appointment of the Head of Mission, HAS ADOPTED THIS DECISION: Article 1 Mr AntÃ ³nio MARTINS is hereby appointed Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo). Article 2 This Decision shall enter into force on 1 October 2010. Done at Brussels, 8 October 2010. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 248, 22.9.2010, p. 59.